\[\-l{1>-t^

                                                   TWtArzh c£lC/^

JtecuuGkeL.

            Xjj)iA lj^-
                     il   JJ       '




        Uf.

                                              kfin*
                                                  7-
                                                     Yjtf/mJ iVj223/6

                                          jS^A^^Jh^JJLyJ^O-




           -RECEIVED4N-
       COURT OF CRIMINAL APPFA|g
                                                       I   V     c/i
              _APR_o^-201~5-                                     "SB   3f?~-
                                                           $>.   ^D    .. '(Si
                                                                   i
                                                                 l\3   ri ijf pS'
          _MeI.Acosta,.GJerk-                              fV
                                                       ^^iPV
                                                                                                                           fiie (y*~*est-         FIRST.CI.ASS HAIL
                                                                                                                           03/31/2015

                                                                      FlLFfi                                                                     $00,482
<5j)^ Mfao/d % 7ted 7
                                                          •U SAN AN-'CNiP, '|VV,:. '                                        PIH^                    ZIP 78205

                                                          2015APR-2 AMI): 55




                                      mmcmr
                                                                                                                        7f&c$'~3d$7
                             ~'£KMl CAnv^-



                                             I'tAs^'—'—sifc-30sd :'              |H||li'l'JiH|HjljJiJll,)/n!/j^ll|,ii,/i|,li.,,,„/i„i„|J|,


                                                                               S&ft.AJOTQNIO
  COURT OF APPEALS
  Fourth Court of Appeals District                                     OFFICIACBCTSINESS
  CadenaReeves Justice Center
                                                                                                                                                 'PITNEY BOWES
  300 Dolorosa, Suite 3200
                                                                         STATl^AikLTY
  San Antonio, Texas 78205-3037                                                                                                 02 1 P          $ 000.48°
                                                                        FOR PRIVATE USE                               ""li'SI 0003179973         APR 06 2015
                                                                                                                                MAILED FROM ZIP CODE 78205




                                                          Court of Criminal Appeals
                                                          P.O. Box 12308
                                                          Austin, TX. 78711




                                              "?87i i:£30S~'8                   li,li.ll,ll..illlli,lllllll,.l.l.l.l.,iJ,lii,l„IJnlli),l,ill,